Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered July 21, 1993, convicting him of rape in the first degree (two counts), sodomy in the first degree, and sexual abuse in the first degree (three counts), after a non-jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the defendant contends that his guilt was not proven by legally sufficient evidence, his claim has not been preserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review, not properly before us, or without merit. Balletta, J. P., O’Brien, Altman and Krausman, JJ., concur.